Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Terminal Disclaimer has not been received, Double Patenting rejection maintains.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-21 are drawn to a method, system and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1.  A method, comprising:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;

mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and
storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
14. A system, comprising:
one or more processors configured to:
store first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
map the first attribute to the null value in connection with storing the first attribute value in the first database table;
reduce fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and
store the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
21. A computer program product to store data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:

storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value; 
mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and 
storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
For Step 2A Prong One: 
The limitation of mapping the attribute to the null value and reducing the fragmentation, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "processor" in the context of this claim encompasses mapping attribute to null value e.g. empty space and reducing fragmentation (mental process) of Claims 1, 14, 21, determining a value to be mapped to null of Claims 5 and 17; determine that value for a corresponding chunk of Claim 7; determining the second attribute corresponds to a value that is mapped to the null value of Claim 8; reducing the fragmentation… of Claims 9 and 18; transforming the first database table by removing from the first database table of Claim 10; “determining that an updated attribute value…” of Claim 13.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or mapping the attribute (lining up the attribute), reducing the fragment (e.g. deleting or erasing), transforming the database table, determining the attribute or value with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
For Step 2A Prong Two:
1.  A method, comprising:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and
storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
14. A system, comprising:
one or more processors configured to:
store first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
map the first attribute to the null value in connection with storing the first attribute value in the first database table;
reduce fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and
store the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
21. A computer program product to store data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value; 
mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and 
storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “storing the first information…”, “storing the affected portions’ non null values…” of Claims 1, 14, 21; “receiving an indication to store…” of Claim 8, “receiving an indication to update a row…” of Claim 13, while using a processor in the processing step above. 
The processor in the "storing the first information" step, “storing affected portions’ non null value…” of Claims 1, 14, 21; “receiving an indication to store…” of Claim 8, “receiving an indication to update a row…” of Claim 13 are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing information, and receiving an indication to store”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The "storing information" step, “receiving an indication to store…” are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. The "storing information" step and “receiving an indication to store…” step are related to the insignificant extra-solution activity related to data gathering, obtaining information (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the "storing information" step and “receiving an indication to store…” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “storing information”, “receiving an indication to store…” steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “storing information”, and “receiving an indicator to store” are a well-understood, routine, conventional activity as in Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible.
The elements such as “processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claims 1, 14, 21 for example, contain an insignificant extra-solution activity (“storing information…", “storing affected portions…”).  Further, the limitation indicating the software application including the application definition and the application interpreter indicating a field of use or technological environment, such as iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding claim 2, this claim is dependent on claim 1 and further note that the application comprises storing one or more value for the attribute. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the storing information step such as iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claim 15 is rejected by the same rationale as discussed above.
Regarding Claim 8, the claim is dependent on claim 1 and further note that receiving an indication to store…. The claim does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating to store. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding Claim 13, this claim is dependent on claim 1 and further note that receiving an indication to update a row in at least one of the one or more other database tables.  It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. This limitation is merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating to store. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claim 20 is rejected by the same rationale as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149), further in view of Apanowicz et al. (2008/0071818).
Regarding Claims 1, 14, 21, Slezak et al. (2011/0307521) discloses storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information (“management of database object like tables”, paragraph [0030]) associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value (“sub collections of NULLs”, paragraph [0072]) in the first database table in place of a first attribute value (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)); and
storing, by one or more processors, one or more values for the first attribute in one or more other database tables (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)]).
As discussed above, Slezak discloses storing first attribute value in the first database table (“store a columnar database...represent attribute data from a based table”, paragraph [0034]; “attributes in particular tables”, paragraph [0042]; “table stores assignments of rules to data attributes”, paragraph [0114] but does not explicitly disclose mapping the first attribute to the null value.
However, Mativeief et al. (2006/0136422) discloses mapping (“On input empty elements are mapped to null nodes”) the first attribute (“the value of the attribute must be one of the following: empty, exclude, or xsi. With the nullType attribute set to a value of empty”) to the null value (null nodes) (paragraphs [0060] to [0063)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mapped the attribute value to null value in Slezak in order to identify an empty or default value in the node as taught by Mativeief.
As discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose reduce fragmentation for storing the null value in place of the first attribute value in the first table.
However, Gerber et al. teaches reducing fragmentation ("reduce the number of fragments of the child table", paragraph [0076]) for storing the null value (“NULL parent fragment ID”, paragraph [0077]) in place of the first attribute value (“does not require that a predicate exist on the join attribute between the child and parent tables”, paragraph [0021]) in the first database table.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have reduced the fragmentation in Slezak in order to facilitate the memory space as taught by Gerber.
As discussed above, Gerber discloses fragments can be reduced by using a correlated fragmentation scheme (paragraph [0017]) but does not explicitly disclose that it includes transforming the first database table by removing affected portions of the first database and storing the affected portion’s non-null values.  
However, Apanowicz et al. (2008/0071818) discloses reducing data set by removing the affected portions (e.g. “removing null positions”, paragraph [0078] and Figures 3, 4) and storing non-null values (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the null portions in the database in order to save space and stored the non-null values in order to obtain the valid data.
Regarding Claim 2, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
However, Gerber et al. teaches reducing fragmentation ("reduce the number of fragments of the child table", paragraph [0076]) associated with storing the null value (“NULL parent fragment ID”, paragraph [0077]) in place of the first attribute value (“does not require that a predicate exist on the join attribute between the child and parent tables”, paragraph [0021]) in the first database table.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have reduced the fragmentation in Slezak in order to facilitate the memory space as taught by Gerber.
Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Slezak discloses the method of claim 1, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 4, Slezak discloses the method of claim 1, wherein the one or more values for the first attribute that are stored in one or more other database tables correspond to values for the first attribute that are not mapped to the null (non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Regarding Claim 5, Slezak disloses the method of claim 1, further comprising:
determining, for the first attribute, a value that is to be mapped to null (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 6, Slezak discloses the method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]. Noted that null and non null values are different).
Regarding Claim 7, Slezak discloses the method of claim 6, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist (“rough value does not exist”, paragraph [0041]).
Regarding Claim 11, Slezark discloses the method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149), further in view of Apanowicz et al. (2008/0071818), further in view of Brunei et al. (2016/0232207).
Regarding Claim 9, Slezark essentially discloses the claimed invention but does not explicitly disclose 9. The method of claim 1, further comprising: the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
However, Brunei et al. (2016/0232207) teaches removing columns resulting in a stream of parent/child pair in the desired sibling order (paragraph [0131],
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the columns in Slezak in order to result in a stream of parent/child pair in the desired sibling order as taught by Brunei.
Claim 18 is rejected similarly as discussed above.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149), further in view of Apanowicz et al. (2008/0071818), further in view of Klappert et al. (2014/0089017).
Regarding Claim 12, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
However, Klappert et al. (2014/0089017) teaches if top matched is selected, it displays the most common attribute (paragraph [0086)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the most common attribute to the matched or mapped value in order to indicate the popular or most preferred value to user as taught by Klappert.
Claim 19 is rejected similarly as discussed above.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422) further in view of Gerber et al. (2002/0194149), further in view of Apanowicz et al. (2008/0071818), further in view of Kucera (2012/0096046).
Regarding Claim 13, as discussed above, Slezak essentially discloses the claimed invention but does not disclose the method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value comprising the update is associated with a mapping to the null value, and deleting the row from the at least one of the one or more other database tables based at least in part on the determination.
However, Kucera (2012/0096046) teaches updating row (paragraph [0310] and deleting rows (paragraph [0234)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided functions such as updating and deleting in order to maintain the most accurate information in the database as taught by Kucera.
Claim 20 is rejected similarly as discussed above.
Claims 1-7, 11, 14-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422), further in view of Apanowicz et al. (2008/0071818), further in view of Kanfi (2014/0019706).
Regarding Claims 1, 14, 21, Slezak et al. (2011/0307521) discloses storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information (“management of database object like tables”, paragraph [0030]) associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value (“sub collections of NULLs”, paragraph [0072]) in the first database table in place of a first attribute value (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)); and
storing, by one or more processors, one or more values for the first attribute in one or more other database tables (“value of a row for an attribute”, abstract, “columnar database, and the data packs may each represent attribute data from a base table”, paragraph [0034)]).
As discussed above, Slezak discloses storing first attribute value in the first database table (“store a columnar database...represent attribute data from a based table”, paragraph [0034]; “attributes in particular tables”, paragraph [0042]; “table stores assignments of rules to data attributes”, paragraph [0114] but does not explicitly disclose mapping the first attribute to the null value.
However, Mativeief et al. (2006/0136422) discloses mapping (“On input empty elements are mapped to null nodes”) the first attribute (“the value of the attribute must be one of the following: empty, exclude, or xsi. With the nullType attribute set to a value of empty”) to the null value (null nodes) (paragraphs [0060] to [0063)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mapped the attribute value to null value in Slezak in order to identify an empty or default value in the node as taught by Mativeief.
As discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose reduce fragmentation in place of the first attribute value in the first table.
However, Kanfi (2014/0019706) discloses reducing fragmentation (“reduce the fragmentation’, paragraph [0061]).
It would have obvious to one of ordinary skill in the art at the time the invention was filed to have reduced fragmentation in Slezak in order to reduce the amount of entries in the mapping data structure, associated with the logical volume, allocate a virtual allocation unit, and enable
a reservation of a contiguous virtual address range, for future use by the file related to the allocation as taught by Kanfi (paragraph [0061]).
	As discussed above, Kanfi discloses reducing fragmentation but does not explicitly disclose that it includes transforming the first database table by removing affected portions of the first database and storing the affected portion’s non-null values.  
However, Apanowicz et al. (2008/0071818) discloses reducing data set by removing the affected portions (e.g. “removing null positions”, paragraph [0078] and Figures 3, 4) and storing non-null values (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the null portions in the database in order to save space and stored the non-null values in order to obtain the valid data.
Regarding Claim 2, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
However, Kanfi (2014/0019706) discloses reducing fragmentation (“reduce the fragmentation”, paragraph [0061]) for storing the null value (“entry points to null”, paragraph [0061]).
It would have obvious to one of ordinary skill in the art at the time the invention was filed to have reduced fragmentation for storing null in Slezak in order to reduce the amount of entries in the mapping data structure, associated with the logical volume, allocate a virtual allocation unit, and enable a reservation of a contiguous virtual address range, for future use by the file related to the allocation as taught by Kanfi (paragraph [0061]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Slezak discloses the method of claim 1, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 4, Slezak discloses the method of claim 1, wherein the one or more values for the first attribute that are stored in one or more other database tables correspond to values for the first attribute that are not mapped to the null (non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Regarding Claim 5, Slezak disloses the method of claim 1, further comprising:
determining, for the first attribute, a value that is to be mapped to null (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 6, Slezak discloses the method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]. Noted that null and non null values are different).
Regarding Claim 7, Slezak discloses the method of claim 6, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist (“rough value does not exist”, paragraph [0041]).
Regarding Claim 11, Slezark discloses the method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value (“null and non-null values being...according to data types of attributes”, paragraph [0007]; “non-null portions”, paragraph [0072]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422), further in view of Apanowicz et al. (2008/0071818), further in view of Kanfi (2014/0019706), further in view of Brunei et al. (2016/0232207).
Regarding Claim 9, Slezark essentially discloses the claimed invention but does not explicitly disclose 9. The method of claim 1, further comprising: the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
However, Brunei et al. (2016/0232207) teaches removing columns resulting in a stream of parent/child pair in the desired sibling order (paragraph [0131],
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the columns in Slezak in order to result in a stream of parent/child pair in the desired sibling order as taught by Brunei.
Claim 18 is rejected similarly as discussed above.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422), further in view of Apanowicz et al. (2008/0071818), further in view of Kanfi (2014/0019706), further in view of Klappert et al. (2014/0089017).
Regarding Claim 12, as discussed above, Slezak essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
However, Klappert et al. (2014/0089017) teaches if top matched is selected, it displays the most common attribute (paragraph [0086)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the most common attribute to the matched or mapped value in order to indicate the popular or most preferred value to user as taught by Klappert.
Claim 19 is rejected similarly as discussed above.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slezak et al. (2011/0307521) in view of Mativeief et al. (2006/0136422), further in view of Apanowicz et al. (2008/0071818), further in view of Kanfi (2014/0019706), further in view of Kucera (2012/0096046).
Regarding Claim 13, as discussed above, Slezak essentially discloses the claimed invention but does not disclose the method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value comprising the update is associated with a mapping to the null value, and deleting the row from the at least one of the one or more other database tables based at least in part on the determination.
However, Kucera (2012/0096046) teaches updating row (paragraph [0310] and deleting rows (paragraph [0234)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided functions such as updating and deleting in order to maintain the most accurate information in the database as taught by Kucera.
Claim 20 is rejected similarly as discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,875,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-18 of the patent ‘249 overlaps with the claimed limitations in the current application.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,572,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-20 of the patent ‘450 overlaps with the claimed limitations in the current application.
Current application
US Patent 10,572,450
1.  A method, comprising:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and

storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
1.    A method of storing data, comprising:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and wherein the storing of the first information comprises storing a null value in the first database table in place of a first attribute value, the first attribute value being mapped to the null value in connection with storing the first attribute value in the first database table; and

reducing, by one or more processors, fragmentation associated with storing the null value in place of the first attribute value in the first database table, the fragmentation being reduced based at least in part on by storing one or more values for the first attribute in one or more other database tables.
2. The method of claim 1, wherein the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
1… reducing, by one or more processors, fragmentation associated with storing the null value in place of the first attribute value in the first database table, the fragmentation being reduced based at least in part on by storing one or more values for the first attribute in one or more other database tables.
3.  The method of claim 1, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table.
1… the first attribute value being mapped to the null value in connection with storing the first attribute value in the first database table 
4.  The method of claim 1, wherein the one or more values for the first attribute that are stored in one or more other database tables correspond to values for the first attribute that are not mapped to the null.
7.  The method of claim 6, wherein the forming of the second database table comprises transforming the first database table by removing from the first database table a former column configured to store the data associated with the first attribute, and a third database table is created and configured to store only those values in the former column that were not mapped to the null value.

5.  The method of claim 1, further comprising:
determining, for the first attribute, a value that is to be mapped to null.
2.    The method of claim 1, further comprising: determining, for the first attribute, a value that is to be mapped to null.

6.  The method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value.
3.    The method of claim 1, wherein entries made in the one or more other database tables are only for values of the first attribute that are different from the first attribute value that is mapped to the null value.
7.  The method of claim 6, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist.
4.    The method of claim 3, wherein application level software code is configured to determine that a value for a corresponding chunk is a mapped value for the first attribute based on a determination that a row in the third database table for the corresponding chunk does not exist.
8. The method of claim 1, further comprising:
receiving, by one or more processors, an indication to store second information associated with a corresponding chunk, wherein the second information associated with the corresponding chunk comprises data associated with a second attribute; and
determining that the data associated with the second attribute corresponds to a value that is mapped to the null value.
5.    The method of claim 1, further comprising: 
receiving, by one or more processors, an indication to store second information associated with a corresponding chunk, wherein the second information associated with the corresponding chunk comprises data associated with data associated with a second attribute; and determining that the data associated with the second attribute corresponds to a value that is mapped to the null value.
9.  The method of claim 1, further comprising: reducing the fragmentation associated with storing the null value in place of the first attribute value in the first database table, the reducing the fragmentation comprising forming a second database table, and wherein the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
6.    The method of claim 1, wherein the reducing the fragmentation comprises

forming a second database table, and wherein the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
10.  The method of claim 9, wherein the forming of the second database table comprises transforming the first database table by removing from the first database table a former column configured to store the data associated with the first attribute, and a third database table is created and configured to store only those values in the former column that were not mapped to the null value.
7.  The method of claim 6, wherein the forming of the second database table comprises transforming the first database table by removing from the first database table a former column configured to store the data associated with the first attribute, and a third database table is created and configured to store only those values in the former column that were not mapped to the null value.
11. The method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value.
8.  The method of claim 1, wherein application level software code is configured to associate the null value for the first attribute with the mapped value.
12.  The method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
9.  The method of claim 1, wherein the first attribute value corresponds to a most common value for the attribute.
13. The method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value comprising the update is associated with a mapping to the null value, and deleting the row from the at least one of the one or more other database tables based at least in part on the determination.
10. The method of claim 1, further comprising receiving an indication to update a row in at least one of the one or more other database tables, determining that an updated attribute value comprising the update is associated with a mapping to the null value, and deleting the row from the at least one of the one or more other database tables based at least in part on the determination.
14.  A system, comprising:
one or more processors configured to:
store first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value;
map the first attribute to the null value in connection with storing the first attribute value in the first database table;
reduce fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and
store the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
11.  A system, comprising: one or more processors configured to: store first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and wherein the storing of the first information comprises storing a null value in the first database table in place of a first attribute value, the first attribute value being mapped to the null value in connection with storing the first attribute value in the first database table; and reduce fragmentation associated with storing the null value in place of the first attribute value in the first database table, the fragmentation being reduced based at least in part on by storing one or more values for the first attribute in one or more other database tables.
15.  The system of claim 14, wherein the storing the one or more value for the first attribute in one or more other database tables reduces fragmentation associated with storing the null value in place of the first attribute value in the first database table.
11… reduce fragmentation associated with storing the null value in place of the first attribute value in the first database table, the fragmentation being reduced based at least in part on by storing one or more values for the first attribute in one or more other database tables.
16.  The system of claim 14, wherein the first attribute value is mapped to the null value in connection with storing the first attribute value in the first database table.
11… the first attribute value being mapped to the null value in connection with storing the first attribute value in the first database table
17.  The system of claim 14, wherein the one or more processors are further configured to determine, for the first attribute, a value that is to be mapped to null.
12.  The system of claim 11, wherein the one or more processors are further configured to determine, for the first attribute, a value that is to be mapped to null.
18.  The system of claim 14, wherein the reducing the fragmentation comprises forming a second database table, and wherein the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
15. The system of claim 11, wherein the reducing the fragmentation comprises forming a second database table, and wherein the second database table does not have a column for the first attribute at least in part as a result of a transformation of the first database table.
19.  The system of claim 14, wherein the first attribute value corresponds to a most common value for the attribute.
18. The system of claim 11, wherein the first attribute value corresponds to a most common value for the attribute.
20.  The system of claim 14, wherein the one or more processors is further configured to receive an indication to update a row in at least one of the one or more other database tables, determine that an updated attribute value comprising the update is associated with a mapping to the null value, and delete the row from the at least one of the one or more other database tables based at least in part on the determination.
19. The system of claim 11, wherein the one or more processors 1s further configured to receive an indication to update a row in at least one of the one or more other database tables, determine that an updated attribute value comprising the update is associated with a mapping to the null value, and delete the row from the at least one of the one or more other database tables based at least in part on the determination.
21.  A computer program product to store data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and the storing the first information comprises storing a null value in the first database table in place of a first attribute value; mapping the first attribute to the null value in connection with storing the first attribute value in the first database table;
reducing fragmentation for storing the null value in place of the first attribute value in the first table, wherein reducing fragmentation includes transforming the first database table by removing affected portions of the first database table; and storing, by one or more processors, the affected portions’ non-null values and one or more values for the first attribute in one or more other database tables.
20. A computer program product to store data, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
storing, by one or more processors, first information associated with a chunk in a first database table, wherein the chunk is associated with a file and the first information associated with the chunk comprises data associated with a first attribute, and wherein the storing of the first information comprises storing a null value in the first database table in place of a first attribute value, the first attribute value being mapped to the null value in connection with storing the first attribute value in the first database table; and

reducing, by one or more processors, fragmentation associated with storing the null value in place of the first attribute value in the first database table, the fragmentation being reduced based at least in part on by storing one or more values for the first attribute in one or more other database tables


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152